DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 09/19/2019, in which claims 
1-28 are considered below.
                                                    Allowable Subject Matter
Claims 1-3, 5-18 and 28 are allowable in light of the prior art of record.
EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Rachel Rice (Reg. No. 77,821).
The application has been amended as follows:  - Docket and Application Viewer 2.8.1.2

1.	(Currently amended) A method of pollinating a plant, comprising:
flying an unmanned aerial vehicle above the plant; and
generating a thrust that contacts the plant[[,]] that produces a sound pressure level of at
least 6 x 10-5 Pascal at the plant[[,]] and produces a frequency that induces the plant to release
pollen,
wherein generating the thrust that produces a frequency that induces the plant to release pollen comprises operating a first motor to produce a first compression wave and operating a second motor to produce a second compression wave that is offset in phase from the first compression wave, such that the first and second compression waves combine to produce the thrust at a frequency that induces the plant to release pollen.

2.	(Currently amended) The method of claim 1, wherein generating the[[a]] thrust that produces a frequency that induces the plant to release pollen comprises changing a speed of the first[[a]] motor or the second motor of the unmanned aerial vehicle at a frequency that induces the plant to release pollen.

3.	(Currently amended) The method of claim 2, wherein changing the speed of the first motor or the second motor at a frequency that induces the plant to release pollen comprises alternating the first motor or the second motor between two speeds.

4.	(Cancelled).

5.	(Original) The method of claim 1, wherein the frequency is between about 200 times per second and about 400 times per second.

6.	(Original) The method of claim 5, wherein the frequency is about 200 times per second to induce an auto-pollinating plant to release pollen.

7.	(Original) The method of claim 5, wherein the frequency is about 400 times per second to induce a cross-pollinating plant to release pollen.

8.	(Original) The method of claim 1, further comprising channeling the thrust in the
direction of the plant.

9.	(Original) The method of claim 1, wherein the unmanned aerial vehicle further comprises multiple variable-pitch propellers.

10.	(Original) The method of claim 1, further comprising flying the unmanned aerial vehicle above the plant for a period of time lasting between about 50 milliseconds and about 30
seconds.

11.	(Original) The method of claim 1, further comprising automatically navigating the
unmanned aerial vehicle along a flight plan.

12.	(Original) The method of claim 11, wherein the flight plan comprises locations above two plants.

13.	(Original) The method of claim 1, further comprising identifying a type of the plant and determining the flight plan based on the type of the plant.

14.	(Original) The method of claim 1, further comprising identifying a perimeter of the plant and determining the flight plan based on the perimeter of the plant.

15.	(Currently amended) The method of claim 1, further comprising flying the unmanned aerial vehicle above a second plant and generating a second thrust that contacts the second plant, [[that ]]produces a sound pressure level of at least 6 x 10-5 Pascal at the second plant, and [[that ]]produces a frequency that induces the second plant to release pollen.

16.	(Currently amended) An unmanned aerial vehicle comprising:
a propulsion system comprising a first motor and a second motor, and producing a thrust;
a navigation system controlling the propulsion system and configured to fly the
unmanned aerial vehicle above a[[the]] plant, such that the thrust contacts the plant, produces a
sound pressure level of at least 6 x 10-5 Pascal at the plant, and produces a frequency that
induces the plant to release pollen,
wherein the navigation system is configured to operate the first motor to produce a first compression wave and to operate the second motor to produce a second compression wave offset in phase from the first compression wave, such that the first and second compression waves combine to produce the thrust at a frequency that induces the plant to release pollen.

17.	(Currently amended) The unmanned aerial vehicle of claim 16, wherein first motor or the second motor at a frequency that induces the plant to release pollen.

18.	(Currently amended) The unmanned aerial vehicle of claim 17, where the navigation system is configured to change a speed of the first motor or the second motor at a frequency that induces the plant to release pollen by alternating the first motor or the second motor between two speeds.

19-27.	(Cancelled).

28.	(Currently amended) The unmanned aerial vehicle of claim 16, wherein the navigation system is configured to fly the vehicle above a second plant, such that a thrust of the unmanned aerial vehicle contacts the second plant, produces a sound pressure level of at least 6 x 10-5 Pascal at the second plant, and produces a frequency that induces the second plant to release pollen.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach the overall combination as claimed “A method of pollinating a plant, comprising: flying an unmanned aerial vehicle above the plant; and
generating a thrust that contacts the plant that produces a sound pressure level of at
least 6 x 10-5 Pascal at the plant and produces a frequency that induces the plant to release
pollen, wherein generating the thrust that produces a frequency that induces the plant to release pollen comprises operating a first motor to produce a first compression wave and operating a second motor to produce a second compression wave that is offset in phase from the first compression wave, such that the first and second compression waves combine to produce the thrust at a frequency that induces the plant to release pollen.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours.6.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642